Citation Nr: 0520656	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-24 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for post-traumatic headaches and dizziness.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1974 to 
June 1979.  The veteran also had service in the Puerto Rico 
National Guard from July 1982 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The increased rating appeal was 
perfected in August 2003.  The appeal for TDIU benefits was 
perfected in September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his August 2003 Form 9, the veteran requested a 
videoconference hearing in this matter before a Veterans Law 
Judge.  In September 2004 and March 2005 statements, he 
reiterated his desire to have a videoconference hearing.  In 
view of the pending videoconference hearing request in this 
matter, the Board must remand the case to ensure that the 
veteran is afforded all due process of law.  Accordingly, 
this case is REMANDED for the following development:

1.  The RO should schedule the veteran for a 
videoconference hearing in accordance with 
applicable procedures.  The veteran and his 
representative, if any, should be provided 
with notice as to the time and place to report 
for said hearing.

2.  Thereafter the case should be returned to 
the Board for further appellate consideration.  
The purpose of this remand is to ensure due 
process of law.  By this remand, the Board 
intimates no opinion, legal or factual, as to 
the ultimate disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



